Citation Nr: 0706026	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  00-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include obstructive sleep apnea, narcolepsy, and/or 
cataplexy, claimed as secondary to hypertension and/or 
hypertensive heart disease.  

2.  Entitlement to service connection for pulmonary 
hypertension, claimed as secondary to hypertension and/or 
hypertensive heart disease.  

3.  Whether a timely notice of disagreement was filed 
following an April 13, 2000, rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a sleep 
disorder and pulmonary hypertension.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  

This appeal also arises from a September 2005 RO letter to 
the veteran informing him that a timely notice of 
disagreement was not received regarding an April 2000 rating 
decision of the RO.  The issue of timeliness of the notice of 
disagreement was subsequently initiated and was the subject 
of a November 2005 Board remand.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

The issue of entitlement to service connection for pulmonary 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that the veteran's sleep disorder, to include obstructive 
sleep apnea, narcolepsy, and/or cataplexy, was either 
incurred during military service or is due to, the result of, 
or is otherwise aggravated by a service-connected disability.  

2.  On April 13, 2000, the RO issued a rating decision 
awarding the veteran a 30 percent rating effective from 
January 12, 1998, for hypertensive heart disease, and denying 
a compensable rating prior to that date.  He was sent a 
letter by the RO dated April 28, 2000, informing him of this 
decision.  

3.  In a June 2000, the veteran filed a notice of 
disagreement to the April 2000 rating decision.  

4.  In a November 2000 written statement, the veteran 
withdrew his appeal for an increased initial rating for his 
hypertensive heart disease.  


CONCLUSIONS OF LAW

1.  The veteran's sleep disorder, to include obstructive 
sleep apnea, narcolepsy, and/or cataplexy, was not incurred 
in or aggravated by service, and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2006).  

2.  The veteran withdrew his timely notice of disagreement 
regarding the April 13, 2000, rating decision which awarded 
the veteran a 30 percent rating effective from January 12, 
1998, for hypertensive heart disease, and denied a 
compensable rating prior to that date; hence, his appeal of 
that issue is dismissed.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 7104, 7105(b)(c), 7108 (West 2002); 
38 C.F.R. §§ 20.201, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The June 2005 letter 
informed the claimant that additional information or evidence 
was needed to support the claims on appeal and asked the 
claimant to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations 
on several occasions, most recently in August 2005.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims on appeal decided herein, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

I. Service connection - Sleep disorder

The veteran seeks service connection for a sleep disorder, to 
include obstructive sleep apnea, narcolepsy, and/or 
cataplexy, claimed as secondary to hypertension and/or 
hypertensive heart disease.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may be awarded for any disability 
which is due to or the result of, or is otherwise aggravated 
by, a service-connected disability.  38 C.F.R. § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes the veteran was denied 
service connection for a sleep disorder within an October 
1995 rating decision.  As the veteran did not appeal this 
determination, it became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005).  Generally, new and material evidence 
must be submitted before an issue previously denied may be 
reopened.  38 U.S.C.A. § 5108 (West 2002).  However, service 
connection for a sleep disorder was only denied as not having 
been incurred during service; the RO did not consider whether 
such a disability resulted from a service-connected 
disability, which is now the veteran's claim.  As the veteran 
essentially alleges service connection for a sleep disorder 
under a new basis of entitlement, his claim will be 
considered as new.  

Additionally, the veteran's service medical records do not 
demonstrate, and he does not contend, diagnosis of or 
treatment for a sleep disorder during military service.  His 
July 1981 service separation examination was negative for any 
sleep disorders, and on his concurrent report of medical 
history, he denied any history of frequent trouble sleeping.  
In the years immediately following service, the veteran 
sought medical treatment for unrelated disorders and reported 
occasional insomnia, but this was generally attributed by 
medical examiners to a psychiatric disability; a sleep 
disorder was not diagnosed on those occasions.  The first 
diagnoses of a sleep disorder date to the mid-1990's, when 
both narcolepsy and cataplexy were diagnosed by VA medical 
care providers, according to VA treatment records.  
Obstructive sleep apnea was diagnosed shortly thereafter.  

A VA medical examination was afforded the veteran in August 
2005.  He reported he was first diagnosed with narcolepsy in 
approximately 1994, and obstructive sleep apnea was diagnosed 
shortly thereafter.  He has used a CPAP machine to aid sleep 
since 1995.  Use of the machine does aid his sleep, according 
to his statement.  He also takes medication for his 
narcolepsy.  After reviewing the veteran's medical history 
and physically examining him, the VA examiner confirmed mild 
obstructive sleep apnea with narcolepsy, medically 
controlled.  Regarding the onset of these disabilities, the 
examiner stated, "hypertension and/or heart disease do not 
cause sleep apnea, narcolepsy, or cataplexy.  Though 
hypertension, exogenous obesity, and sleep apnea may coexist, 
there is no cause and effect between hypertension and sleep 
apnea, i.e. hypertension does not, by itself, cause sleep 
apnea."  

In support of his claim, the veteran has submitted the August 
2005 medical opinion statement of S.K., M.D., a VA 
neurologist who has treated the veteran for obstructive sleep 
apnea.  Dr. K. stated he wished to "confirm that obstructive 
sleep apnea is associated with coronary artery disease and 
hypertension and is a risk factor for those conditions."  
The doctor also stated this situation applied to the 
veteran's case.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
service connection claim for a sleep disorder, to include 
obstructive sleep apnea, narcolepsy, and/or cataplexy.  
First, as noted above, the veteran does not contend, and the 
evidence does not suggest, onset of a sleep disorder during 
military service.  The veteran's service medical records are 
negative for any diagnosis of or treatment for such a 
disorder, and he was not diagnosed with a sleep disorder 
until the mid-1990's, more than 10 years after his service 
separation in 1981.  Hence, service connection on a direct 
basis for a sleep disorder is not warranted.  

Rather, the veteran contends his sleep disorder, to include 
obstructive sleep apnea, narcolepsy, and/or cataplexy, is due 
to or the result of his service-connected hypertension and/or 
hypertensive heart disease.  However, the August 2005 medical 
statement submitted by the veteran from Dr. S.K., a VA 
neurologist, appears to suggest his obstructive sleep apnea 
contributes to or aggravates his hypertension and heart 
disease, but not the opposite.  Dr. K. stated obstructive 
sleep apnea "is associated with" and "is a risk factor 
for" hypertension and coronary artery disease; he did not, 
however, suggest either hypertension or hypertensive heart 
disease resulted in or was otherwise a risk factor for 
obstructive sleep apnea or any other sleep disorder, to 
include narcolepsy or cataplexy.  

In contrast, an August 2005 VA examination was afforded the 
veteran in which the examiner, a VA physician, concluded 
explicitly that "hypertension and/or heart disease do not 
cause sleep apnea, narcolepsy, or cataplexy."  The examiner 
further stated that while these disabilities may co-exist, 
they were not causally related.  The Board finds this medical 
opinion, rendered by a competent medical expert after both 
examining the veteran and reviewing the claims file, to be 
compelling.  In the absence of any evidence to the contrary, 
service connection for a sleep disorder, to include 
obstructive sleep apnea, narcolepsy, and/or cataplexy, must 
be denied.  

The veteran has himself suggested his sleep disorder is due 
to or the result of his service-connected hypertension and/or 
hypertensive heart disease.  However, as a layperson, he is 
not capable of making medical conclusions, thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Overall, the preponderance of the evidence is against the 
award of service connection for a sleep disorder, to include 
obstructive sleep apnea, narcolepsy, and/or cataplexy, as 
such a disability was not diagnosed during active military 
service.  Additionally, the veteran has not demonstrated such 
a disability results from or is otherwise related to a 
service-connected disability.  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

II. Timeliness of appeal

The veteran is appealing a September 2005 RO determination 
that a timely notice of disagreement was not received to an 
April 2000 rating decision, making that decision final.  As a 
notice of disagreement initiates appellate review, a 
determination that a notice of disagreement was timely filed 
is necessary before the Board may assume jurisdiction over 
the underlying issue or issues.  38 U.S.C.A. § 7105(a) (West 
2002).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
provided, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2006).  A notice of 
disagreement consists of a written communication from a 
claimant or his representative expressing dissatisfaction 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as a 
disagreement with the determination at issues and a desire 
for appellate review.  38 C.F.R. § 20.201 (2006).  The notice 
of disagreement must be filed within one year from the date 
that the agency mails notice of the determination to the 
veteran, or the determination becomes final.  38 U.S.C.A. 
§ 7105(b) (West 2002).  The date of mailing of the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. 
§ 20.302(a) (2006).  

The April 2000 rating decision originates from a July 1999 RO 
rating decision implementing a June 1999 Board decision which 
awarded the veteran service connection for hypertensive heart 
disease.  The RO subsequently granted the veteran a 10 
percent initial rating for this disability effective from 
March 2, 1995, which was combined with his prior 10 percent 
rating for service-connected hypertension.  An August 1999 
notice of disagreement was received from the veteran 
regarding the combined initial rating of 10 percent.  The RO 
then issued a December 1999 rating decision which separated 
the veteran's ratings for hypertension and hypertensive heart 
disease.  A separate 10 percent rating for hypertensive heart 
disease was awarded by the RO and made effective from January 
12, 1998.  In response to this action, the veteran again 
disagreed within a January 2000 written statement both with 
the rating assigned his hypertensive heart disease, and with 
the effective date of the grant of a separate compensable 
rating.  The RO then issued a February 2000 Statement of the 
Case concerning the evaluation of the veteran's hypertensive 
heart disease.  The RO also determined service connection for 
hypertensive heart disease as a separate disability and with 
a noncompensable initial rating was warranted effective from 
March 2, 1995, and with a 10 percent rating effective from 
January 12, 1998.  The veteran then filed a February 2000 VA 
Form 9 regarding both the effective dates assigned by the RO 
and the staged ratings.  He also requested RO hearing officer 
review of his claim.  

In an April 2000 hearing officer's decision, the veteran was 
awarded a 30 percent rating effective from January 12, 1998, 
for hypertensive heart disease, and was denied a compensable 
rating prior to that date for the same disability.  He was 
sent a letter dated April 28, 2000, from the RO informing him 
of this decision.  However, prior to the notice, the veteran 
submitted a VA Form 21-4138 (Statement in Support of Claim ) 
dated April 18, 2000 in which he stated "[t]he grant of a 30 
% disability evaluation for my hypertensive heart disease 
effective 1-12-98 fully satisfies my appeal."  Thus, the 
appeal that later resulted in the April 2000 award was 
withdrawn.

However, the veteran later submitted a June 2000 request for 
an increased disability evaluation for his service-connected 
heart condition based on a recent heart catheterization and 
diminished ejection fraction; a VA Medical Center report 
dated in May 2000 was attached.  While the Board notes that 
this statement appears to be a new claim and does not 
actually express disagreement with the April 2000 rating 
decision, for purposes of this discussion, the Board will 
accept it as a notice of disagreement to the April 2000 
rating decision.  However, in August 2000, the veteran was 
granted a total disability rating based on individual 
unemployability, effective from May 4, 2000.  He then 
submitted a November 2000 statement in which he indicated he 
was satisfied with this award of a 100 percent rating.  He 
also wrote "I'm withdrawing any issues from the appeal that 
was filed on my behalf."  This statement was also signed by 
the veteran.  

Nevertheless, in several August 2001 statements, the veteran 
attempted to resurrect the issue of an increased initial 
rating for his hypertensive heart disease.  He specifically 
claimed additional monetary benefits for hypertensive heart 
disease from March 1, 1995.  Following that, in another 
signed statement received in September 2001, the veteran 
wrote "[p]lease withdraw my claim at this time for [ . . . ] 
increased evaluation for [ . . . ] hypertension."  He also 
withdrew his "claim for retroactive benefits."  

Thus, based on the above, the Board finds that while a timely 
notice of disagreement was filed in June 2000 in response to 
the April 2000 rating decision, that notice of disagreement 
was subsequently withdrawn by the veteran in November 2000, 
ending any appeal of the initial rating assigned from March 
2, 1995, for hypertensive heart disease.  See 38 C.F.R. 
§ 20.204 (2006).  While the veteran later attempted to 
reinstate his appeal in August 2001, any such action was too 
late to serve as a timely notice of disagreement to the April 
2000 rating decision, as it was received in excess of a year 
later, and the issue of an increased initial rating had 
already been withdrawn in November 2000.  Additionally, this 
attempted August 2001 appeal was again withdrawn by the 
veteran in September 2001.  Therefore, the Board must find 
any appeal of the April 2000 rating decision regarding an 
increased initial rating for the veteran's hypertensive heart 
disease to be withdrawn.  

The veteran's November 2000 written statement therefore 
constitutes a proper withdrawal of the notice of disagreement 
filed in June 2000.  Hence, there remains no allegations of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction over the underlying 
issue of entitlement to a compensable rating for hypertensive 
heart disease prior to January 12, 1998, and in excess of 30 
percent from January 12, 1998, to May 3, 2000.  38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2005); 38 C.F.R. § 20.204 (2006).  




ORDER

Entitlement to service connection for a sleep disorder, to 
include obstructive sleep apnea, narcolepsy, and/or 
cataplexy, claimed as secondary to hypertension and/or 
hypertensive heart disease, is denied.  

The veteran having withdrawn his timely notice of 
disagreement to the April 13, 2000, rating decision, the 
issue of entitlement to a compensable rating for hypertensive 
heart disease prior to January 12, 1998, and in excess of 30 
percent from January 12, 1998, to May 3, 2000, is dismissed.  


REMAND

The veteran seeks service connection for pulmonary 
hypertension, which he claims as secondary to his service-
connected hypertension and hypertensive heart disease.  
Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

As an initial matter, the Board notes the veteran has already 
been afforded service connection for both hypertension and 
hypertensive heart disease.  However, VA also recognizes 
pulmonary vascular disease, also known as primary pulmonary 
hypertension, as a separate disorder which may be service-
connected and separately rated.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6817 (2006).  

In denying the veteran service connection for pulmonary 
hypertension, the RO concluded the veteran did not have the 
claimed condition, as it was not reflected in his VA 
treatment records or examination reports.  However, review of 
these records indicates numerous diagnoses of hypertension, 
for which the veteran has already been granted service 
connection.  Additionally, none of these records 
affirmatively rule out pulmonary hypertension as the form of 
hypertension diagnosed.  Therefore, to find the veteran does 
not in fact have pulmonary hypertension requires the sort of 
unsubstantiated medical conclusion neither the RO nor the 
Board may make.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Rather, the Board finds further medical 
development is required to determine if the veteran in fact 
has a current diagnosis of pulmonary hypertension, and 
whether such a disability was either incurred during military 
service, within a year thereafter, or as a result of his 
service-connected hypertension and/or hypertensive heart 
disease.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
evaluating his claimed pulmonary 
hypertension.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, as determined 
by the examiner, should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  After fully 
examining the veteran and reviewing his 
medical history, the examiner should 
address the following questions 
(addressing any questions of medical 
probability in terms of less likely than 
not, at least as likely as not or more 
likely than not):  
a)  Based on a review of the claims file 
and the examination findings, does the 
veteran currently have pulmonary 
hypertension?  
b)  If the veteran has a current diagnosis 
of pulmonary hypertension, the examiner 
should state whether such a disability was 
incurred during military service or within 
a year thereafter.  The examiner should 
also state whether the veteran's pulmonary 
hypertension is due to or the result of, 
or is otherwise aggravated by, his 
service-connected hypertension and/or 
hypertensive heart disease.  
The examiner should provide a complete 
medical rationale for all conclusions 
reached.  

2.  Thereafter, the RO should again 
consider the veteran's pending service 
connection claim for pulmonary 
hypertension in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


